NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted May 6, 2016*
                                 Decided June 2, 2016

                                        Before

                           JOEL M. FLAUM, Circuit Judge

                           DANIEL A. MANION, Circuit Judge

                           ANN CLAIRE WILLIAMS, Circuit Judge

No. 15-1245

CHIQUITA NEWELL,                               Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Northern District of Illinois,
                                               Eastern Division.
      v.
                                               No. 12-cv-07185
ALDEN VILLAGE HEALTH
FACILITY FOR CHILDREN AND                      Charles P. Kocoras,
YOUNG ADULTS,                                  Judge.
     Defendant-Appellee.

                                      ORDER

        Chiquita Newell, a former employee of a long-term care facility, appeals the
district court’s grant of summary judgment against her in this suit under the Americans
with Disabilities Act, 42 U.S.C. §§ 12101 to 12213, as well as the court’s denial of her
post-judgment motion to set aside that decision. The district court dismissed most of
her claims at the pleading stage and later granted summary judgment for the defendant

      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 15-1245                                                                        Page 2

on her remaining claims that it failed to reasonably accommodate her disability and that
it terminated her because of the disability. We affirm.

        Newell worked at Alden Village, a care facility for developmentally disabled
children and young adults, as a habilitation specialist assisting residents with personal
hygiene and activities of daily living. When she started in 2003, she signed a job
description stating that the work “requires physical exertion more than half of the time
with moderate to heavy physical effort commonly required . . . including handling or
lifting residents.”

       Over a 10-month period in 2010 and 2011, Newell twice injured her wrist on the
job while handling aggressive residents. After the second injury, Newell’s doctor
submitted a work-restriction order instructing that her contact with residents be
eliminated. To accommodate Newell, Alden Village assigned her to laundry duty. She
worked in the facility’s laundry department from March 2011 until October 2011, when
a dispute over her absence from work led to her briefly being fired and then reinstated
with back pay as an employee on light-duty status.

       Upon returning to work in December 2011, Newell was assigned not to laundry
duties but to cleaning and organizing tasks and was asked to resume assisting
residents. She objected, pointing out that her work restriction was still in place and
prohibited such a reassignment, but was told that there was no work available that did
not involve some form of interaction with residents. Newell proposed working only
with nonaggressive residents, but such an assignment still would violate the prohibition
on resident contact, so the facility administrator told her to see her doctor about
modifying the restriction. The doctor refused, and Newell was told not to return to
work if she could not interact with residents (though at this time she was not formally
terminated).

        After receiving a right-to-sue letter from the Equal Employment Opportunity
Commission, Newell filed a complaint under the ADA. In this complaint (which she
later amended), Newell alleged that Alden Village (1) wrongfully fired her; (2) failed to
promote her; (3) failed to reasonably accommodate her disability; (4) failed to stop
harassment; (5) retaliated against her; and (6) fired her in retaliation under Illinois
common law. The charge of discrimination on which the complaint was based alleged
only that (1) Alden Village discriminated against her based on her disability and that (2)
it failed to reasonably accommodate her. She attached to her amended complaint a
letter from the EEOC, dated more than a year after the intake interview, acknowledging
a clerical error on her initial charge-of-discrimination form: based on her intake
No. 15-1245                                                                         Page 3

questionnaire, the EEOC should have checked “discrimination based on retaliation” as
well.

       Two months later, the court dismissed all but two of Newell’s claims in her
amended complaint—an ADA discriminatory-termination claim and an ADA failure-
to-accommodate claim. The claims of a hostile work environment and failure to
promote, the court explained, had not been mentioned during the intake meeting with
the EEOC and had not been included in the administrative charge of discrimination. As
for the EEOC’s clerical error in omitting the retaliation charge, the court stated that
Newell had signed the charge form despite the error and made no effort to amend the
charge to include a retaliation charge during the 300-day period allotted to her to file a
charge based on the alleged incident of retaliation.

       Alden Village later moved for summary judgment on the two remaining claims.
Newell twice was granted extensions to respond before asking the court to “stay
summary judgment proceedings” and reconsider its order dismissing most of her
claims and its denial of her request to amend her complaint a second time. At the next
hearing, the court told Newell that it would address only Alden Village’s motion for
summary judgment and denied the motion to reconsider without addressing its merits.

        The district court eventually granted Alden Village’s motion for summary
judgment. The court determined that Newell could not establish the first prong of her
prima facie case for either disparate treatment or a failure to accommodate under the
ADA because she was not a “qualified person” under the ADA (in other words, she had
not shown that she could perform her position’s essential functions, which included
lifting and other physical contact with residents, with or without reasonable
accommodation). And even if she were a qualified individual, she could not show that
Alden Village failed to accommodate her because the accommodation Newell
proposed—limiting her work to nonaggressive residents—would still violate the terms
of her medical restriction prohibiting contact with residents and would require her to
have a helper for physical tasks.

      Newell moved for reconsideration under Federal Rule of Civil Procedure 59(e),
arguing that the court had overlooked her argument that she was a qualified individual.
The essential functions of the habilitation specialist position, she maintained, did not
include lifting and handling residents. Some residents do not need to be lifted or
handled, she said, because they are sufficiently high-functioning to understand and
obey voice commands. The district court held a hearing on the motion, but denied
No. 15-1245                                                                              Page 4

reconsideration, explaining that in its original decision it had thoroughly considered the
habilitation specialist’s job description and duties.

       On appeal Newell challenges the district court’s summary denial of her first
motion to reconsider. But the court’s denial was not summary. At a hearing on the
motion, Judge Kocoras explained that he would not suspend ruling on the motion for
summary judgment in order to reconsider his previous orders because he had already
given Newell two extensions of time to respond. This ruling was within the court’s
discretion, especially given the court’s obligation to control and manage its docket,
see Easley v. Kirmsee, 382 F.3d 693, 698 (7th Cir. 2004), and its “authority to establish
deadlines and . . . discretion to enforce them” under Federal Rule of Civil Procedure
6(b), Raymond v. Ameritech Corp., 442 F.3d 600, 605 (7th Cir. 2006).

       Newell similarly argues that the court did not adequately explain its denial of
her motion to reconsider its grant of summary judgment. But the court held a hearing
on the motion and explained its reasoning on the record. Newell, the court noted, did
not mention anything that had been overlooked. The court stated that it already had
rejected the argument, reiterated in her motion, that she could have been reasonably
accommodated had she been assigned to only high-functioning, nonaggressive
residents. There was no abuse of discretion here because “a Rule 59(e) motion is not to
be used to ‘rehash’ previously rejected arguments.” Vesely v. Armslist LLC, 762 F.3d 661,
666 (7th Cir. 2014).

        To the extent that Newell challenges the merits of the summary judgment ruling,
she takes issue with the district court’s conclusion that a reasonable jury could not find
that she is a “qualified individual” under the ADA. See EEOC v. AutoZone, Inc., 809 F.3d
916, 919 (7th Cir. 2016); Rooney v. Koch Air, LLC, 410 F.3d 376, 380 (7th Cir. 2005). But the
district court correctly concluded that she was not a “qualified individual” for purposes
of the ADA because she could not “perform the essential functions of the employment
position.” 42 U.S.C. § 12111(8). Newell cannot lift or handle residents, and these are
tasks specified in Alden Village’s written job description, which is considered evidence
of the job’s essential functions under the ADA, see id.; Feldman, 692 F.3d at 755. Nor
would Newell’s proposed accommodation—working only with high-functioning,
nonaggressive residents—be reasonable. That proposal would still violate her doctor’s
restrictions (prohibiting any interaction or contact with residents), and an employer is
not obligated to reassign an employee to a permanent light-duty position. See Gratzl v.
Office of Chief Judges of 12th, 18th, 19th & 22nd Judicial Circuits, 601 F.3d 674, 680 (7th Cir.
2010).
No. 15-1245       Page 5

              AFFIRMED.